In an action for ejectment, the defendant appeals from so much of (1) an order of the Supreme Court, Kings County (Hubsher, J.), dated April 8, 2003, as granted the plaintiffs motion for summary judgment, and (2) an amended order of the same court dated April 10, 2003, as granted the plaintiffs same motion for summary judgment.
Ordered that the appeal from the order dated April 8, 2003, is dismissed, as that order was superseded by the amended order dated April 10, 2003; and it is further,
Ordered that the amended order dated April 10, 2003, is reversed insofar as appealed from, on the law, with costs, so much of the order dated April 8, 2003, as granted the plaintiffs motion for summary judgment is vacated, and the motion is denied.
The plaintiff was not entitled to summary judgment, as the papers submitted in support of its motion failed to include copies of the pleadings in the action (see CPLR 3212 [b]; Capelin Assoc. v Globe Mfg. Corp., 34 NY2d 338 [1974]; Lawlor v County of Nassau, 166 AD2d 692 [1990]).
The defendant’s remaining contentions either are academic in light of our determination or without merit. Florio, J.P., Schmidt, Mastro and Rivera, JJ., concur.